There is every reason to suppose that there was a deed given! of said farm, by said Moses to his father, on the 8th of February A. D. 1764, which is referred to in the father’s will. But it is clear, that from that time said farm was claimed and possessed' by the father, and under title derived from him, until the death of his widow; that there was no possession that had run against the remaindermen said John and William until then, and since that event .fifteen years had not elapsed before the commencement of this action.